Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 11, 2015

The Court of Appeals hereby passes the following order:

A15A1493. CLARK et al. v. THE STATE.

      This Court granted the application for interlocutory appeal filed by Allison D.
Clark and five other individuals (Larry E. Farris, Jr., Christopher Harper, Debra
Hutson, Tracy McMurray, and Cary J. Pilkenton), challenging the trial court’s denial
of their demurrer to the criminal indictment filed against them, which indictment
alleged violations of the Racketeer Influenced and Corrupt Organizations Act
(RICO). Following our review of the case, including consideration of the record that
the appellants designated to be transmitted to this Court, we have determined that the
application for interlocutory appeal was improvidently granted.
      The order granting the application is therefore vacated, and the appeal is
accordingly DISMISSED.1

                                       Court of Appeals of the State of Georgia
                                                                            09/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
      See generally Habersham Oaks Assoc. L. P. v. Story, 281 Ga. App. 511 (637
SE2d 213) (2006); Leigh v. State, 217 Ga. App. 583, 584 (458 SE2d 376) (1995);
Podskoc v. State, 187 Ga. App. 669 (372 SE2d 11) (1988).